Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 20, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142253                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142253
                                                                   COA: 300350
                                                                   Kalamazoo CC: 1995-000639-FC
  STEPHEN DEVON HILL,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 29, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 20, 2011                       _________________________________________
           y0713                                                              Clerk